Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 4/1/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 8, that: A. Han does not disclose or suggest that the sample and the probe spots move the same distance, namely - the first distance. … 
However, nothing in the cited portions of Han discloses or suggests that the stage and the beamlets move the same distance, namely, the first distance, in the same direction. Therefore, Han fails to contemplate "while the stage moves the sample by the first distance in the first direction, move the probe spots by the first distance in the first direction," as recited in claim 1 (emphases added). To the contrary, Han discloses moving the stage holding the sample in a X-direction, while moving each beamlet (alleged probe spot) in a Y-direction, different from the X-direction.
Applicant argues, see Remarks, pg(s). 9, that: B. Zeidler does not disclose or suggest moving the probe spots opposite to the first direction after the stage moves the sample. 
Applicant argues, see Remarks, pg(s). 11, that: Therefore, in the scanning method of Zeidler, after the stage moves in the Y direction, the probe spots move in the X direction perpendicular to the Y direction. Zeidler fails to contemplate "after the stage moves the sample by the first distance in the first direction, move the probe spots by a third distance in an opposite direction of the first direction" as recited in claim 1 (emphases added). Accordingly, Zeidler fails to remedy this deficiency of Han, and cannot render the claim obvious. 
For at least the reasons discussed above, Applicant submits that the cited references, Han and Zeidler, taken alone or in combination, fail to disclose or suggest "while the stage 
Applicant argues, see Remarks, pg(s). 12, that: C. None of the cited references disclose or suggest "wherein the probe spots and the sample move at a substantially similar speed in the first direction."
Applicant argues, see Remarks, pg(s). 12-13, that: D. None of the cited references disclose or suggest "wherein an angle, with respect to the first direction, formed by a simultaneous movement of the probe spots in the first and the second direction, is an inverse of a tangent of a ratio between the second and the first distance."

In response to item(s) 2 and 5 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Han et al. (US 20120241606 A1) discloses (fig. 9b) that a beam probe (beamlet#1-#9) scans a sample (un-illustrated/un-labeled) moving on a stage (fig. 9b, “Stage X motion scanning”, see arrow to left). The beam scans in a straight line (see arrow) perpendicular to the stage motion in the X axis horizontally to the left.   For the beam to form a straight line (on the Y axis) on a moving sample, which is moving perpendicular to the y axis, the beam must also be moving/scanned in the same direction and substantially the same speed (along the X axis) as the sample/stage is scanned.  Otherwise the beam line/path in fig. 9b would not be at a perpendicular to the stage/sample scan direction.  Therefore, in the X direction, the sample/stage and the beamlets move the same distance and speed, namely, the first distance, in the same direction (i.e., in the X direction of the “Stage X motion scanning”).  
In response to item(s) 3-4 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
spots” (see spots 1-9, for example) by a third distance (between spots 3 to 4 and/or 6 to 7) in an opposite direction of a first direction [0095], the third distance being substantially equal to the first distance less a width of one of the probe spots (Zeidler, fig. 6, shows that the beam deflection between the “rows” of probe “spots” 1-3, 4-6, 7-9, is done in a perpendicular scheme from 3 to 4 and/or 6 to 7).   
It's obvious that the diagonal beam deflection lines (see Han, fig. 9b, dotted lines) which move the probe spots by a third distance (Han, fig. 9b, distance covered by dotted lines) in an opposite direction of the first direction (in x direction) (fig. 9b, of “Stage x motion scanning” direction), 
could be replaced with the beam spot deflection scheme of Zeidler (see fig. 6), where the beam is deflected perpendicularly (i.e., by a “third” distance) (from 3 to 4, and/or from 6 to 7) between the beam scan lines/columns/rows (of 1 to 3, 4 to 6 and/or 7 to 9) and that the “third” distance would then be substantially equal to the “first distance” (of Han, between columns) less a width of one of the probe spots (as the beam travels the distance from beam center to beam center).   
In short, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications), to replace the diagonal deflection scheme of Han (Han, fig. 9b, dotted lines), between line scan columns (Han, fig. 9b, solid lines) with the perpendicular deflection scheme of Zeidler (fig. 6, from 3 to 4, and/or from 6 to 7) which would thereby disclose the claim limitations of “move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots.”, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
In response to item(s) 5-6 above, which address new claims 16-19, see the new grounds of rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US 20120241606 A1) in view of Zeidler et al. (US 20150090879 A1).
     	Regarding claim 1, Han discloses an apparatus comprising:
a source (fig. 1, 102) configured to emit charged particles (figs. 9a-9b; beamlet 1-4); [0046-0048] (abstract);
a stage (figs. 9a-9b; stage x motion scanning)  [0046-0048] (abstract) configured to support a sample thereon [0046-0048] and move the sample by a first distance in a first direction (figs. 9b; “stage x motion scanning” (in x-axis direction)); [0046-0048]; and
an optics system configured to:  
form probe spots (figs. 9b; beamlet 1-4); [0046-0048] (abstract) on the sample with the charged particles, 

after [0048] (fig. 9b) the stage moves the sample by the first distance in the first direction, move the probe spots by a third distance (fig. 9b, beamlet 1-4’s opposite x-axis component direction and distance displacement) in an opposing direction of the first direction, 
(fig. 9b, beamlet 1-4 opposite x-axis component direction and distance displacement); 
	(figs. 9a-9b; beamlet 1-4; stage x motion scanning); [0046-0048] (abstract) 
	(fig. 9b; beamlets are scanned in y-axis direction (from left to right in the page) while the stage in scanned in x-axis direction, the beamlet spot draws a straight line on the sample while the sample is moving on the stage [0048], therefore the beamlet spot is moving/tracking the stage’s movement direction and the stage’s movement distance per each line of scanning in the y-direction, after each line is completed the beamlet spot is moved an equal x-axis distance in the opposite x-axis direction of stage to start a new equally spaced line scan); 
[0046-0048].
But Han fails to explicitly disclose (underlined) that after the stage moves the sample by the first distance in the first direction, move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots. 
Zeidler, however, discloses a beamlet sample scanning system with discloses a scanning mode which implies moving a beam (1-9, 1’-9’, 1’’-9’’) in an opposite direction of a first direction (abstract) (figs. 5-6, 1-9, 1’-9’, 1’’-9’’) [0095-0099] and that  
after a stage moves the sample by the first distance in the first direction [0095], moving the probe spots (1-9, 1’-9’, 1’’-9’’) by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots 
(beamlets 101-104 are tracked to the movement of the target [0095] and scan the target as it moves, [0095] and therefore when a beam is moved to a next row for scanning, the rows are displaced evenly, therefore the beamlet is moved back to the next starting point per row in an opposite direction and substantially equal to the first distance less a width of one of the probe spots (due to the beamlet moving a distance equal to the difference between its width’s center point to center point distance)); 
	(figs. 5-6, 501, 503, 1-9, 1’-9’, 1’’-9’’, 511); 
(Note per fig. 6 and [0095 Note continuously moving the object and compensating by corresponding deflections of the charged particle beams]; if the object (un-labelled) which is irradiated by the beams at 1-9, 1’-9’ and /or 1’’-9’’, is moving [0095] in at least one direction, then irradiation per points 1-9, at least, move the probe spots (either 3 to 4 and/or 4 to 6) by a third distance (either from 3 to 4 and/or from 4 to 6) in an opposite direction of the first direction (either from 4 to 3 and/or from 1 to 3), the third distance being substantially equal to the first distance less a width of one of the probe spots); 
(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
 [0095-0098]
(Note, the diagonal beam deflection lines (see Han, fig. 9b, dotted lines) which move the probe spots by a third distance (Han, fig. 9b, distance covered by dotted lines) in an opposite direction of the first direction (in x direction) (fig. 9b, of “Stage x motion scanning” direction), 
could be replaced with the beam spot deflection scheme of Zeidler (see fig. 6), where the beam is deflected perpendicularly (i.e., by a “third” distance) (from 3 to 4, and/or from 6 to 7) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications), to replace the diagonal deflection scheme of Han (Han, fig. 9b, dotted lines), between line scan columns (Han, fig. 9b, solid lines) with the claimed movement directions/the perpendicular deflection scheme, as taught by Zeidler (fig. 6, from 3 to 4, and/or from 6 to 7) which would thereby disclose the claim limitations of “move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots.”, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claim 8, Han discloses a method comprising:
moving a sample by a first distance in a first direction (figs. 9b; “stage x motion scanning” (in x-axis direction)); [0046-0048]) (abstract); 
while [0048] the sample is being moved [0048] by the first distance in the first direction [0048] (fig. 9b; stage x-axis component vector motion scanning), moving probe spots (figs. 9b; beamlet 1-4); [0046-0048] (abstract) on the sample (i) by the first distance in the first direction (fig. 9b, beamlets 1-4 in the x-axis component vector direction and distance) and (ii) by a second distance in a second direction (fig. 9b, beamlets 1-4 the y-axis component vector direction and distance),, simultaneously [0046-0048], the probe spots being formed on the sample by one or more beams of charged particles [0046-0048]; and 
opposing direction of the first direction, 
(fig. 9b, beamlet 1-4 opposite x-axis component direction and distance displacement); 
	(figs. 9a-9b; beamlet 1-4; stage x motion scanning); [0046-0048] (abstract) 
	(fig. 9b; beamlets are scanned in y-axis direction (from left to right in the page) while the stage in scanned in x-axis direction, the beamlet spot draws a straight line on the sample while the sample is moving on the stage [0048], therefore the beamlet spot is moving/tracking the stage’s movement direction and the stage’s movement distance per each line of scanning in the y-direction, after each line is completed the beamlet spot is moved an equal x-axis distance in the opposite x-axis direction of stage to start a new equally spaced line scan); 
[0046-0048].
But Han fails to explicitly disclose (underlined) that after the sample is moved by the first distance in the first direction,  moving the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots
Zeidler, however, discloses a beamlet sample scanning system with discloses a scanning mode which implies moving a beam (1-9, 1’-9’, 1’’-9’’) in an opposite direction of a first direction (abstract) (figs. 5-6, 1-9, 1’-9’, 1’’-9’’) [0095-0099] and that  
after a stage moves the sample by the first distance in the first direction [0095], moving the probe spots (1-9, 1’-9’, 1’’-9’’) by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots 

	(figs. 5-6, 501, 503, 1-9, 1’-9’, 1’’-9’’, 511); 
(Note per fig. 6 and [0095 Note continuously moving the object and compensating by corresponding deflections of the charged particle beams]; if the object (un-labelled) which is irradiated by the beams at 1-9, 1’-9’ and /or 1’’-9’’, is moving [0095] in at least one direction, then irradiation per points 1-9, at least, move the probe spots (either 3 to 4 and/or 4 to 6) by a third distance (either from 3 to 4 and/or from 4 to 6) in an opposite direction of the first direction (either from 4 to 3 and/or from 1 to 3), the third distance being substantially equal to the first distance less a width of one of the probe spots); 
(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
 [0095-0098]
(Note, the diagonal beam deflection lines (see Han, fig. 9b, dotted lines) which move the probe spots by a third distance (Han, fig. 9b, distance covered by dotted lines) in an opposite direction of the first direction (in x direction) (fig. 9b, of “Stage x motion scanning” direction), 
could be replaced with the beam spot deflection scheme of Zeidler (see fig. 6), where the beam is deflected perpendicularly (i.e., by a “third” distance) (from 3 to 4, and/or from 6 to 7) between the beam scan lines/columns/rows (of 1 to 3, 4 to 6 and/or 7 to 9) and that the “third” distance would then be substantially equal to the “first distance” (of Han, between columns) less a width of one of the probe spots (as the beam travels the distance from beam center to beam center)).
 (AIA  applications), to replace the diagonal deflection scheme of Han (Han, fig. 9b, dotted lines), between line scan columns (Han, fig. 9b, solid lines) with the claimed movement directions/the perpendicular deflection scheme, as taught by Zeidler (fig. 6, from 3 to 4, and/or from 6 to 7) which would thereby disclose the claim limitations of “move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots.”, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claims 2 and 9, Han discloses that the charged particles comprise electrons 
(abstract Note  multiple-beamlet electron beam imaging apparatus.).
     	Regarding claims 3 and 10, Han discloses a detector (fig. 1, 117) configured to record a signal representing an interaction of the charged particles and the sample (116) at the probe spots (abstract).
     	Regarding claims 4 and 11, Han discloses that the signal includes any of secondary electrons (abstract).
Moreover, regarding claims 5, 12 and 14, Zeidler discloses that the optics system is configured to move the probe spots (fig. 5, at points 1-9) by the second distance (distance between 1-3) in an opposite direction (the distance and direction from 4 to 6) of the second direction (from 1 to 3) [0095-0099]; and is obvious for the reasons discussed supra with reference to claims 1 and/or 8, see previous.

Moreover, regarding claims 6 and 13, Zeidler, however, discloses 
M is a number of the probe spots;
N is a pitch of the probe spots in the first direction, N being an integer and measured by a unit of the width of one of the probe spots (fig. 5, see repeating distances between spots 1-9, 1’-9’, 1’’-9’’); and
the optics system /method is further configured to:
after/after determining (via deflection) [0095-0099] that the probe spots are moved by the pitch in the opposite direction (from 3 to 4) of the first direction (of the stage sample from 4 to 3) [0095], moving the probe spots by a fourth distance (from 6 to 7) in the opposite direction of the first direction (from 4 to 3) [0095],  
 (beamlets 101-104 are tracked to the movement of the target [0095] and scan the target as it moves, [0095] and therefore when a beam is moved to a next row for scanning, the rows are displaced evenly, therefore the beamlet is moved back to the next starting point per row in an opposite direction and substantially equal to the first distance less a width of one of the probe spots (due to the beamlet moving a distance equal to the difference between its width’s center point to center point distance)); 
	(figs. 5-6, 501, 503, 1-9, 1’-9’, 1’’-9’’, 511); 
 [0095-0098].
Moreover, regarding claims 6 and 13, Zeidler et al. discloses all the limitations as expressly recited in the claims.  All of the component parts are known in Zeidler. The only difference is that the exact dimension “the fourth distance being substantially equal to [(M-1)N+1] multiplied by the width of one of the probe spots” is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “the fourth distance being substantially equal to [(M-1)N+1] multiplied by the width of one of the probe spots” since it is well known in the art that a beam deflector can deflect in various KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Han, with the claimed movement directions, as taught by Zeidler, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claim 7, Han discloses that the optics system includes one or more of a lens (fig. 1, 108), and a deflector (109).
Moreover, regarding claim 15, Zeidler discloses that non-transitory computer readable medium having instructions that, when executed by a computer [0046], cause the computer to perform the method 
[0016] According to some other embodiments, the selector comprises a charged particle beam deflector and a controller; Note modern controllers are inclusive of computers with software].

Regarding claims 16 and 18, Han discloses that the probe spots (fig. 9b, “beamlet#1”’s solid line) and the sample (fig. 9b, “stage X motion canning”) move at a substantially similar speed in the first direction (in the x direction) (the probe spots (solid line) are deflected in the same x direction vector component and speed of the moving stage, otherwise the solid line would not be shown as perpendicular to the orthogonal movement of the stage).
Regarding claims 17 and 19, Han discloses that an angle, with respect to the first direction, formed by a simultaneous movement of the probe spots (fig. 9b, Beamlet#1, see solid line)  in the first (x – direction) and the second direction (perpendicular direction of solid line) , is an inverse of a tangent of a ratio between the second and the first distance (see Han, fig. 9b, for the probe spot lines (Beamlet#1, see solid line) to be made in a straight line (solid line) on a stage moving perpendicularly (“stage x motion scanning”) to the straight probe spot line (solid line) , the angle claimed above is used).
(Note as described in applicant’s specification’s para. [0054] and shown in applicant’s fig. 3d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881